Citation Nr: 1739914	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-06 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to additional compensation for the minor child KC as a dependent prior to October 1, 2014.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

On his March 2013 Form 9, the Veteran requested a Board hearing at the RO.  That hearing was scheduled for June 8, 2016.  However, the Veteran did not report and has not expressed a desire to reschedule.  Consequently, his hearing request is considered withdrawn. 

The Board notes that the Veteran initially perfected an appeal to the Board concerning the denial of recognition of KC as his dependent child for VA compensation purposes.  Subsequent to the perfection of the appeal, the RO granted 
recognition of KC as his dependent child for VA compensation purposes effective October 1, 2014.  Given this subsequent grant and given that the Veteran began seeking recognition of KC as a dependent by VA well before October 1, 2014, the remaining issue on appeal is whether the Veteran was entitled to recognition of KC as his dependent prior to October 1, 2014.   


FINDINGS OF FACT

1. Prior to September [redacted], 2014, KC was living with the Veteran but had not yet been adopted by the Veteran.  
 
2. On September [redacted], 2014 the Veteran adopted KC, who was then 8 years old.  





CONCLUSION OF LAW

Prior to October 1, 2014, the criteria for recognition of KC as a dependent of the Veteran for VA compensation purposes were not met.  38 U.S.C.A. § 101 (4) (West 2014); 38 C.F.R. §§ 3.31, 3.57 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.  However, the Board notes that the Veteran has received sufficient notice of the basis for the decision-making in this case and was provided a sufficient opportunity to respond.  

II.  Analysis

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  As the Veteran is assigned a total disability rating based on individual unemployability due to service-connected disability (TDIU), he qualifies for this additional allowance for each dependent.  

The term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4); 38 C.F.R. § 3.57 (a)(1).

Generally, the term "adopted child" means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57 (c). 

The effective date for the payment of additional compensation for dependents will be the latest of the following dates: (1) Date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).  The term "date of claim" means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  Id.  

The earliest that compensation for additional dependents may be paid to the Veteran is the first day of the month following the effective date of dependency.  38 C.F.R. § 3.31.

In a letter received in June 2010, the mother of dependent child KC indicated that she had not been taking care of KC for 2 years because of a lack of resources.  Instead, the Veteran and his wife were housing, feeding and clothing KC.  In a subsequent November 2010 statement, the Veteran reported that he had been taking care of KC for the past 3 to 4 years.  Thus, he felt that she should be considered his dependent for VA compensation purposes.  He noted that KC was going to turn 5 on January [redacted], 2011.  

A February 2011 power of attorney document then indicates that the legal conservator of KC had agreed that KC would live in the home of the Veteran and his wife.  The agreement also indicated that KC was already living with the couple and that they would have the power to enroll her into school in the school district that they lived.  Additionally, the agreement indicates that the couple had the duty of care, control and protection of KC while she was living with them.  

On his March 2013 Form 9, the Veteran noted that the power of attorney agreement pertaining to KC had been prepared because of his rising cost of living and because with his set income, he had not been able to afford a lawyer to handle adoption proceedings for KC.  However, he noted that adoption papers were being prepared. 

An order of termination and grant of adoption dated September [redacted], 2014 and received on November 18, 2014 shows that the parent-child relationship between KC and her mother and father was terminated.  It also shows that adoption of KC by the Veteran and his wife was granted.  

In a January 2015 decision, the RO added KC to the Veteran's compensation award effective October 1, 2014.  

The above summarized evidence shows that KC is not the Veteran's biological child, is not a stepchild and is not an illegitimate child.  Rather she was adopted by the Veteran on September [redacted], 2014.  Thus, as of that date, she met the criteria for recognition as a dependent child of the Veteran for VA compensation purposes.  38 C.F.R. §  3.57 (a)(1),(c).  Consequently, the RO appropriately added a dependency allowance for KC to the Veteran's compensation award effective October 1, 2014.  38 C.F.R. § 3.31.  

The Veteran has essentially asserted that KC should have been recognized as a dependent earlier than this date because he and his wife had already been taking care of her much earlier and because they entered into the power of attorney agreement with the legal conservator in February 2011.  The Board sympathizes with this position as it is clear that the Veteran and his wife took on the significant responsibility of caring for KC well before October 1, 2014.  However, the definition of "child" presented above does not allow VA to recognize as a dependent for compensation purposes a minor such as KC who is the subject of an agreement such as the February 2011 agreement but is not a biological child, stepchild or illegitimate child.  Rather, it requires that the minor be a legally adopted child under the controlling regulatory definition.  The February 2011 agreement did not constitute a legal adoption under the controlling regulatory definition.  Nor is there any indication that a legal adoption took place prior to September 22, 2014.  Thus, the dependency of KC to the Veteran became effective on September 22, 2014.  Consequently, the earliest that an award of compensation for the additional dependent could be paid to the Veteran was the first day of the month following September 22, 2014, which was October 1, 2014.  38 C.F.R. § 3.31.  Accordingly, the Veteran is not entitled to additional compensation for KC as his dependent child prior to October 1, 2014.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).









ORDER

Prior to October 1, 2014, additional compensation for the minor child KC as a dependent is denied.     


_____________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


